NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 13 May 2021, has been entered into record.  In this amendment, claims 10, 16, and 24 have been amended, and claim 12 has been canceled.
Claims 10, 11, and 13-27 are presented for examination.

Response to Arguments
With regards to the objection to the specification, the applicant has submitted amendments and the examiner hereby withdraws the objection.
With regards to the objection to the drawings, the applicant has submitted replacement sheets, and the examiner hereby withdraws the objection.
Applicant’s amendments, filed 13 May 2021, with respect to claims 10, 11, and 13-27 have been fully considered and are persuasive.  In particular, the amendment “segmenting the synchronized sensor data into a plurality of overlapping fixed-sized windows” and “based on the plurality of overlapping fixed-sized windows generating an n-dimensional feature vector in a time domain” is not taught by the prior art. The rejection of 16 February 2021 has been withdrawn. 

Drawings
The drawings were received on 13 May 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly Baxter on 25 June 2021.
The application has been amended as follows: 

Cancel claim 24.
In claim 10, lines 7-10: 
“processing the sensor data concurrently with the browsing and purchasing behavior, wherein processing the sensor data includes:[[;]]
sampling the sensor data, wherein the sensor data is derived from one or more sensors;
synchronizing the sensor data;
segmenting the synchronized sensor data into a plurality of overlapping fixed-size windows ;
based on the plurality of overlapping fixed-sized windows generating an n-dimensional feature vector in a time domain; and
translating the n-dimensional feature vector into a frequency domain; 
	generating a feature vector from the n-dimensional feature vector translated into the frequency domain 

In claim 16, lines 10-13:
“processing the sensor data concurrently with the browsing and purchasing behavior, wherein processing the sensor data includes:[[;]]
sampling the sensor data, wherein the sensor data is derived from one or more sensors;
synchronizing the sensor data;
segmenting the synchronized sensor data into a plurality of overlapping fixed-size windows ;
based on the plurality of overlapping fixed-sized windows generating an n-dimensional feature vector in a time domain; and
translating the n-dimensional feature vector into a frequency domain; 
	generating a feature vector from the n-dimensional feature vector translated into the frequency domain 

In claim 25, lines 1-2:
“The method of claim [[24]] 10, wherein translating the extracted one or more time domain features into the frequency domain further comprises:”


Allowable Subject Matter
Claims 10, 11, 13-23, and 25-27 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 13 May 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al. (US Patent 9,547,760 B2) discloses a system and method for authenticating user of a mobile device via hybrid biometrics.
Lonas (US 2018/0077146 A1) discloses a system and method for online identity reputation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.